DETAILED ACTION

Status of Claims
Amendment filed April 29, 2022 is acknowledged.   
Claims 1-22 are pending. 
Claims 1, 2, and 21 have been amended.    
Claims 1-22 are examined below.
Claims 3, 4, 9-11, 13, 14, 16, 18, and 19 are objected to.
Claims 1-2, 5-8, 12, 15, 17, 20-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims --1-2, 5, 7, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki et al. (US 7,576,406).

Regarding claim 1, Tamaki teaches a semiconductor apparatus comprising:
a substrate (Figures 1-5: 1);
a plurality of transistor groups (Qu or CEL1) disposed on the substrate, each of the plurality of transistor groups including 
a plurality of unit transistors (Qu) arranged in a first direction (Figure 6) within a plane of a top surface of the substrate, the plurality of unit transistors respectively comprising a collector layer (3a1) and an emitter layer (column 4, lines 55-58) disposed on the substrate, an emitter electrode (Fig. 4: 7a1) disposed on the emitter layer, and an emitter wiring (M1 attached to 7a1) connected to the emitter electrode, the plurality of transistor groups being arranged in a second direction (Figure 6) perpendicular to the first direction,
a collector electrode (3c1; column 6, lines 10-12) disposed between the unit transistors adjacent to each other (Figure 6: includes units CEL1 as shown in Figure 3, in which a collector electrode C is at the right of each cell, thus may be defined as “between” adjacent unit transistors) in the first direction and connected to the collector layer (3a1),
a first insulating film (8a) that covers the respective collector electrode for each of the plurality of transistors (Figure 4), and
a collector wiring (M1 attached to 3c1) disposed over the collector electrode and including a first surface connected to the collector electrode (bottom of M1) and a second surface that is opposite to the first surface (top of M1 attached to 3c1), the second surface being located above a top surface of the first insulating film (8a),
a second insulating film (8b; Figures 4 and 5) that covers the plurality of unit transistors and includes at least one cavity (TH1) that is formed in the second insulating film (8b) and overlaps the emitter wiring (M over emitter layer; Figure 5 is the cross section of Figure 3: Y1-Y1, which is across the emitter electrode E) in plan view, the second insulating film covering at least a portion of the second surface of the collector wiring (8b over M1 over 3c1); and
a metal member  (M2) that is disposed on the second insulating film and is electrically connected to the plurality of unit transistors via the at least one cavity (TH1).

The expression
“wherein a heat transfer path is formed by a metal in a region from each of the plurality of unit transistors through the at least one cavity to a top surface of the metal member, and thermal resistance values of the heat transfer paths are different from each other among the plurality of unit transistors.”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein.  Heat transfer paths will inherently not be identical based on accidental differences between unit transistors.  

Regarding claim 2, Tamaki teaches each of the plurality of unit transistors includes an operating region through which an operating current of a corresponding unit transistor flows (CEL1; Figures 2-3, also depicted as Qu1 in Figures 4-5), and a smallest rectangle including the operating region therein and having sides parallel with the first direction as viewed from above is defined as an effective operating region of a corresponding unit transistor (Qu1);
a first boundary line is defined, in the second direction, between each respective adjacent transistor group, and a line positioned outward of each of outermost transistor groups positioned most outwardly in the second direction is defined as an outermost first boundary line, each of the first boundary lines being parallel with the first direction, and, for each of the plurality of transistor groups, a second boundary line is defined, in the first direction, between two unit transistors of the respective transistor group, and a line positioned outward of each of outermost unit transistors positioned most outwardly in the first direction is defined as an outermost second boundary line, the second boundary lines being parallel with the second direction, 

    PNG
    media_image1.png
    810
    857
    media_image1.png
    Greyscale

the first boundary lines and the second boundary lines forming a plurality of sections, and a range by which each of the plurality of sections overlaps the metal member as viewed from above is defined as a heat-dissipating range corresponding to the effective operating region contained within a corresponding section (see above);
each first boundary line between adjacent transistor groups is defined at a position at which an average distance (Figure 6) from the respective first boundary line to the effective operating regions of one transistor group becomes equal to an average distance from the first boundary line to the effective operating regions of an other transistor group (Figure 6);
the outermost first boundary line is defined at a position at which an average distance (Figure 6) from the outermost first boundary line to the effective operating regions of the outermost transistor group becomes equal to an average distance from the first boundary line positioned one line inward from the outermost first boundary line to the effective operating regions of the outermost transistor group (Figure 6);
each second boundary line between adjacent unit transistors is defined at a position at which a distance from the respective second boundary line to the effective operating region of one unit transistor becomes equal to a distance from the second boundary line to the effective operating region of an other unit transistor (Figure 6); 
for each of the plurality of transistor groups, the outermost second boundary line is defined at a position at which a distance from the effective operating region of the outermost unit transistor to the outermost second boundary line becomes equal to a distance from the effective operating region of the outermost unit transistor to another second boundary line adjacent to the outermost second boundary line (Figure 6); and
the thermal resistance values of the heat transfer paths are different from each other among the plurality of unit transistors by a first structure or a second structure, the first structure being a structure in which, in at least one pair of two adjacent heat-dissipating ranges in the second direction, an area by which one heat-dissipating range overlaps a corresponding cavity is different from an area by which the other heat-dissipating range overlaps a corresponding cavity, the second structure being a structure in which, in at least one pair of two adjacent heat-dissipating ranges in the second direction, an area of one heat-dissipating range and an area of the other heat-dissipating range are different from each other (Official Notice is taken that if there is any fault in the construction of the device such that M2 of Figure 5 is even minutely different in an adjacent cell, then the area of the heat-dissipating range of one cell will be different from the heat dissipating range of an adjacent cell.)

Regarding claim 5, Tamaki teaches among the heat-dissipating ranges in at least one of the plurality of transistor groups, an area by which a heat-dissipating range overlaps a corresponding cavity is different from an area by which another heat-dissipating range overlaps a corresponding cavity, or areas of the heat-dissipating ranges are different from each other (Official Notice is taken that if there is any fault in the construction of the device such that M2 of Figure 5 is even minutely different in an adjacent cell, then the area of the heat-dissipating range of one cell will be different from the heat dissipating range of an adjacent cell.).

Regarding claim 7, Tamaki teaches the metal member is wiring (M2) or rewiring, the rewiring being used for rearranging a position of an external connection terminal (Fig. 6).

Regarding claim 17, Tamaki teaches the metal member is wiring (M2) or rewiring, the rewiring being used for rearranging a position of an external connection terminal (Fig. 6).

Regarding claim 21, Tamaki teaches the second insulating film (8b) comprises a first-layer insulating film which covers at least a portion of the second surface of the collector wiring (shaded region below) 

    PNG
    media_image2.png
    368
    403
    media_image2.png
    Greyscale

and a second-layer insulating film which is disposed on the first-layer insulating film and covers at least a portion of the emitter wiring (shaded region below).

    PNG
    media_image3.png
    368
    403
    media_image3.png
    Greyscale


Regarding claim 20, Tamaki teaches the metal member is wiring (M2) or rewiring, the rewiring being used for rearranging a position of an external connection terminal (Fig. 6).

Regarding claim 22, Tamaki teaches a semiconductor apparatus comprising:
a substrate (Figures 1-5: 1);
a plurality of transistor groups (Qu or CEL1) disposed on the substrate, each of the plurality of transistor groups including 
a plurality of unit transistors (Qu) arranged in a first direction (Figure 6) within a plane of a top surface of the substrate, the plurality of transistor groups being arranged in a second direction (Figure 6) perpendicular to the first direction,
an insulating film (8b; Figures 4 and 5) that covers the plurality of unit transistors and includes at least one cavity (TH1); and
a metal member  (M2) that is disposed on the insulating film and is electrically connected to the plurality of unit transistors via the at least one cavity (TH1),
each of the plurality of unit transistors includes an operating region through which an operating current of a corresponding unit transistor flows (CEL1; Figures 2-3, also depicted as Qu1 in Figures 4-5), and a smallest rectangle including the operating region therein and having sides parallel with the first direction as viewed from above is defined as an effective operating region of a corresponding unit transistor (Qu1);
a first boundary line is defined, in the second direction, between each respective adjacent transistor group, and a line positioned outward of each of outermost transistor groups positioned most outwardly in the second direction is defined as an outermost first boundary line, each of the first boundary lines being parallel with the first direction, and, for each of the plurality of transistor groups, a second boundary line is defined, in the first direction, between two unit transistors of the respective transistor group, and a line positioned outward of each of outermost unit transistors positioned most outwardly in the first direction is defined as an outermost second boundary line, the second boundary lines being parallel with the second direction, 

    PNG
    media_image1.png
    810
    857
    media_image1.png
    Greyscale

the first boundary lines and the second boundary lines forming a plurality of sections, and a range by which each of the plurality of sections overlaps the metal member as viewed from above is defined as a heat-dissipating range corresponding to the effective operating region contained within a corresponding section (see above);
each first boundary line between adjacent transistor groups is defined at a position at which an average distance (Figure 6) from the respective first boundary line to the effective operating regions of one transistor group becomes equal to an average distance from the first boundary line to the effective operating regions of an other transistor group (Figure 6);
the outermost first boundary line is defined at a position at which an average distance (Figure 6) from the outermost first boundary line to the effective operating regions of the outermost transistor group becomes equal to an average distance from the first boundary line positioned one line inward from the outermost first boundary line to the effective operating regions of the outermost transistor group (Figure 6);
each second boundary line between adjacent unit transistors is defined at a position at which a distance from the respective second boundary line to the effective operating region of one unit transistor becomes equal to a distance from the second boundary line to the effective operating region of an other unit transistor (Figure 6); 
for each of the plurality of transistor groups, the outermost second boundary line is defined at a position at which a distance from the effective operating region of the outermost unit transistor to the outermost second boundary line becomes equal to a distance from the effective operating region of the outermost unit transistor to another second boundary line adjacent to the outermost second boundary line (Figure 6); and
the thermal resistance values of the heat transfer paths are different from each other among the plurality of unit transistors by a first structure or a second structure, the first structure being a structure in which, in at least one pair of two adjacent heat-dissipating ranges in the second direction, an area by which one heat-dissipating range overlaps a corresponding cavity is different from an area by which the other heat-dissipating range overlaps a corresponding cavity, the second structure being a structure in which, in at least one pair of two adjacent heat-dissipating ranges in the second direction, an area of one heat-dissipating range and an area of the other heat-dissipating range are different from each other (Official Notice is taken that if there is any fault in the construction of the device such that M2 of Figure 5 is even minutely different in an adjacent cell, then the area of the heat-dissipating range of one cell will be different from the heat dissipating range of an adjacent cell.)

The expression
“wherein a heat transfer path is formed by a metal in a region from each of the plurality of unit transistors to a top surface of the metal member, and thermal resistance values of the heat transfer paths are different from each other among the plurality of unit transistors.”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein.  Heat transfer paths will inherently not be identical based on accidental differences between unit transistors.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki as applied to claims 1, 2, and 5 above, respectively, and further in view of Wang of record (US Pub. No. 2018/0331009).

Regarding claim 6, Tamaki teaches the semiconductor device according to claim 1, but does not explicitly teach the metal member is a bump.  Rather, Tamaki teaches the metal member is wiring (M2) rather than a bump.  Wang shows that a bump is an equivalent structure known in the art (paragraphs 50 and 79).  Therefore, because these two heat transfer metals were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a wire for a bump.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 12, Tamaki teaches the semiconductor device according to claim 1, but does not explicitly teach the metal member is a bump.  Rather, Tamaki teaches the metal member is wiring (M2) rather than a bump.  Wang shows that a bump is an equivalent structure known in the art (paragraphs 50 and 79).  Therefore, because these two heat transfer metals were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a wire for a bump.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 15, Tamaki teaches the semiconductor device according to claim 1, but does not explicitly teach the metal member is a bump.  Rather, Tamaki teaches the metal member is wiring (M2) rather than a bump.  Wang shows that a bump is an equivalent structure known in the art (paragraphs 50 and 79).  Therefore, because these two heat transfer metals were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a wire for a bump.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Allowable Subject Matter
Claims 3, 4, 9, 10, 11, 13, 14, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, nowhere in the prior art is the explicit combination of limitations which includes the limitations of claims 1 and 2 combined with the plurality of transistor groups are arranged in three or more columns in the second direction, and an area by which the heat-dissipating range positioned relatively inward in the second direction overlaps a corresponding cavity is larger than an area by which the heat-dissipating range positioned relatively outward in the second direction overlaps a corresponding cavity, or an area of the heat-dissipating range positioned relatively inward in the second direction is larger than an area of the heat-dissipating range positioned relatively outward in the second direction, nor did any combination of references show the above combination of limitations to be obvious to one of ordinary skill in the art.

Regarding claim 4, nowhere in the prior art is the explicit combination of limitations which includes the limitations of claims 1 and 2 combined the plurality of transistor groups are arranged in three or more columns in the second direction, and more unit transistors are included in the outermost transistor groups than in another transistor group, nor did any combination of references show the above combination of limitations to be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817